DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 03 May 2021 is acknowledged.  The traversal is on the ground(s) that the inventions are related and recite common elements.  Applicant urges that a search can be conducted using similar keywords.  Applicant urges that the interdependence of Groups I-III is mandated by 35 U.S.C. § 112 which compels Applicant to claim all aspects of an invention in one application.  This is not found persuasive because the inventions are independent and distinct.  For example, the protein therapy claims of Invention I rely on completely different methodology and reagents as the gene therapy of Invention II.  That is, they are not capable of use together and have a materially different design and mode of operation.  Furthermore, a search for protein therapy methods would not necessarily identify relevant art in the gene therapy field.  The product of Invention III may be used in the process of Invention I, however, it may also be used in materially different processes, such as in methods of making antibodies or methods of labeling BMP9 receptors in situ.  Accordingly, examination of both Inventions in one application would require a significant extension of the search required for either one alone.  Finally, the product of Invention III is not used in the process of Invention II, thus requiring a significant extension of the search and examination of either one alone.  Accordingly, examination of all of the inventions in one application would result in an undue burden. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 36-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or 03 May 2021.

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments of 17 May 2019 and 25 July 2019 are entered in full.  Claims 1-26 are canceled.  Claims 36-54 are withdrawn from further consideration as discussed above.  Claims 27-35 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation include: (1) the quantity of experimentation necessary; (2) the amount of direction or guidance presented; (3) the presence or absence of working examples; (4) the nature or complexity of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims.  See In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).
In the instant case, the claims are narrowly directed to methods of treating pulmonary arterial hypertension (PAH) in a subject comprising administering to the subject a BMP9 variant having endothelial cell signaling activity but lacking osteogenic activity, wherein the BMP9 variant has one of eight specific sequences.  Accordingly, the nature of the invention is complex and unpredictable, involving the effects of complex biological molecules on diseased physiological systems.  As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity.  This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology”, Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).  
The amount of specific guidance and working examples provided by the specification are limited.  The specification contains assertions that the recited BMP9 variants are useful in treating PAH.  Mechanisms are proposed whereby mutations in BMP9 receptors BMP receptor II (BMPR-II), ALK-1, and endoglin are linked to pulmonary arterial hypertension (PAH), particularly in endothelial cells.  The specification points to Long et al. (2015, Nature Medicine 21:777-785) as showing that selective enhancement of BMPR-II with BMP9 reverses PAH.  However, this publication is limited to experiments with native BMP9, and not the BMP9 variants that are recited in the instant claims.  Accordingly, it cannot be relied upon as supporting enablement of the instant claims.  The working examples show that native BMP9 and BMP9 variant D408A protect hPAEC (endothelial cells) against TGFα-CHX induced apoptosis.  Native BMP9 was also shown to inhibit blood outgrowth endothelial cell tube formation in a collagen:fibronectin matrix.  No BMP9 variants were shown to have any effect on diseased subjects or in relevant models of PAH.
Preliminary results in assays such as those described by the instant specification assays do not support enablement of the instant therapy claims.  There is no clear nexus between the assays and the disease state, which is complicated by the presence of various internal and external (environmental) factors, all affecting the disease.  For example, an in vitro assay of the effects of a protein on a particular cultured cell type cannot take into account factors present in an in vivo environment, such as inhibiting proteins, accessibility of targets, the differences between the cultured cells and the Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.  That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”
The state of the art also shows contradictory results regarding the role of BMP9 in PAH.  While Long et al. (2015, Nature Medicine 21:777-785) state that selective enhancement of BMPR-II by administration of BMP9 reverses PAH, Tu et al. (2019, Circ. Res. 124:846-855) indicate that administration of BMP9 antagonists substantially prevents or reverses PAH.  Ormiston et al. (2019, Circ. Res. 124:822-824) and Morrell et al. (2019, Circ. Res. 124:e81) discuss these seemingly contradictory findings, and conclude that the role of BMP9 in PAH is not at all clear, with many questions needing to be answered.  Similarly, Guignabert et al. (2019, Circ. Res. 124:e82-e83) indicate 
Due to the large quantity of experimentation necessary to determine if BMP9 variants are useful in treating PAH, the lack of direction/guidance presented in the specification regarding the same, the limitations of the working examples relevant to such, the complex nature of the invention, the contradictory state of the prior art, and the unpredictability of the effects of any new protein variant on a diseased physiological system, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope despite the narrowness of the claims and the high level of skill in the art.

Conclusion
	The claims are free of the prior art.  No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
25 May 2021